U.S. GovertmentProperivoo49-CDP Doc. #: 568-1 Filed: 06/03/19 Page: 1 of 3 PagelD #: 3160
May Not Be Used Without

U.S. Government Permission

UNCLASSIFIED

Recipients Abdullah Ramo Mudzahid (100002647935 197)

Facebook Business Record Page 4695

 

I will see if that will be that. But I don’t promise anything to anyone. | want to see how and what so there is no
confusion. Because I have my own intention. Everyone has their own intentions and path, God willing for us all
to be on the right path. Peace! We will talk later. | need to come visit you all for some coffee.

 

Recipients J:

Abdullah Ramo Mudzahid (100002647935 197)

Author Abdullah Ramo Mudzahid (100002647935 197)

Sent 2013-12-21 10:24:40 UTC

Deleted false

Body And peace be upon you, my brother. I pray to Allah to be satisfied with you. And you are welcome to
stop by whenever you can. You all are our brothers!

Recipients Abdullah Ramo Mudzahid (100002647935 197)
Je

Author J

Sent 2014-01-03 19:18:22 UTC

Deleted false

Body Peace! Where are you?

Recipients Abdullah Ramo Mudzahid (100002647935 197)
J

Author J:

Sent 2014-01-03 19:18:36 UTC

Deleted false

Body | heard the brothers are being martyred.

Recipients Abdullah Ramo Mudzahid (100002647935 197)

-
Author Jas

Sent 2014-01-04 14:22:00 UTC

Deleted false

Body Peace. brother. We are dealing with a situation in waging war against the FSA [Free Syrian Army]. They
want to attack us.

Recipients Abdullah Ramo Mudzahid (100002647935 197)
‘7

Sent 2()14-0T- 22:21 U

Deleted falsc

Body All battalions that have an Islamic sign.

Recipients Abdullah Ramo Mudzahid (100002647935 197)

Je
Ro
Sent 2014-01-04 14:23:00 UTC

Deleted false
Body The situation is fierce. We cannot go back to Haritan.

(mid. 138851 1283860:9cae640a9 | 2af2e825)
Recipients Abdullah Ramo Mudzahid (100002647935 197)

Author

Sent 2013-12-31 17:34:43 UTC

Deleted false

Body May peace be upon you, brother Ramo. I am

SS 0 RE. How arc you?

Abdullah ee eee

Abdullah Ramo Mudzahid ( 3 )
30

UNCLASSIFIED

GOVERNMENT
EXHIBIT

1

 

Trans 02953
U.S. GoveramentPrepertyoo49-CDP Doc. #: 568-1 Filed: 06/03/19 Page: 2 of 3 PagelD #: 3161
May not be used without
U.S. Government permission

UNCLASSIFIED

Facebook Business Record eT es

 

(mid.138896685017 1:c30817c7cd71441916)
Recipients Vi EE ES ik Ramiz Hodzic
(1304677927)
Author Siki Ramiz Hodzic (1304677927)
Sent 2014-01-06 00:07:30 UTC
Deleted false
Body MAY PEACE BE UPON YOU, BROTHER. DO YOU KNOW WHAT IS GOING
ON WITH ABDULLAH?

 

Recipients Mi! [a

Siki Ramiz Hodzic (1304677927)
Author Siki Ramiz Hodzic (1304677927)
Sent 2014-01-06 04:27:23 UTC

Deleted false

Body May peace be upon you, brother.

 

Recipients Siki Ramiz Hodzic (1304677927) Mi
a
Author i! i Sa

Sent 2014-01-06 04:27:49 UTC
Deleted false

Body And peace be upon you. Well, [he] is alright.

Recipients Mi [is

Siki Ramiz Hodzic (1304677927)

Author Siki Ramiz Hodzic (1304677927)

Sent 2014-01-06 04:28:31 UTC

Deleted false

Body Are you okay? Has it calmed down at all? May Allah help you.

Recipients Siki Ramiz Hodzic (1304677927) MS
Author Mj [AA

Sent 2014-01-06 04:35:53 UTC
Deleted false
Body It has not.

50
UNCLASSIFIED

Trans 03282
U.S. GoveramentPrepertyoo49-CDP Doc. #: 568-1 Filed: 06/03/19 Page: 3 of 3 PagelD #: 3162
May not be used without
U.S. Government permission

UNCLASSIFIED

Facebook Business Record el Med Ts]

Recipients i SA

Siki Ramiz Hodzic (1304677927)

Author Siki Ramiz Hodzic (1304677927)

Sent 2014-01-06 04:37:23 UTC

Deleted false

Body Brother, are there enough of you? Can you hold your own against those freemen
[Free Syrian Army]?

 

Recipients Siki Ramiz Hodzic (1304677927)

aS
Author Mj [i

Sent 2014-01-06 04:38:48 UTC
Deleted false
Body There are tens of thousands of us, thank God. We are destroying them.

Recipients Siki Ramiz Hodzic (1304677927)

i
Author Mi

Sent 2014-01-06 04:39:14 UTC
Deleted false
Body In one place yesterday, we killed 30 of them.

Recipients Mi

Siki Ramiz Hodzic (1304677927)

Author Siki Ramiz Hodzic (1304677927)
Sent 2014-01-06 04:39:28 UTC

Deleted false

Body | pray to Allah to grant you a victory.

Recipients Mis

Siki Ramiz Hodzic (1304677927)
Author Siki Ramiz Hodzic (1304677927)
Sent 2014-01-06 04:39:43 UTC

Deleted false

Body ALLAH IS THE GREATEST.

 

Recipients Mi! Ss
Siki Ramiz Hodzic (1304677927)

Author Siki Ramiz Hodzic (1304677927)
Sent 2014-01-06 04:40:45 UTC
Deleted false

51
UNCLASSIFIED

Trans 03283
